Case 2:18-cv-06352-JMA-AKT Document 29 Filed 01/30/20 Page 1 of 3 PageID #: 363
                                                                                       FILED
                                                                                       CLERK
                                                                            1/30/2020 3:35 pm
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK                                                 U.S. DISTRICT COURT
 -------------------------------------------------------X                EASTERN DISTRICT OF NEW YORK
 ANNMARIE AVILA and YANKEE                                                    LONG ISLAND OFFICE
 GINDOFF, individually and on behalf of                      For Online Publication Only
 all others similarly situated,

                           Plaintiffs,

         -against-                                           MEMORANDUM & ORDER
                                                             18-CV-6352 (JMA) (AKT)
 FRONTLINE ASSET STRATEGIES, LLC, a
 Minnesota Limited Liability Company; LVNV
 FUNDING, LLC, a Delaware limited Liability
 Company; RESURGENT CAPITAL
 SERVICES, L.P., a Delaware Limited Partnership;
 JH PORTFOLIO DEBT EQUITIES, LLC, a
 California Limited Liability Company; and
 JOHN DOES,

                            Defendants.
 -------------------------------------------------------X
 Appearances:

 Abraham Kleinman
 Kleinman, LLC
 626 RXR Plaza
 Uniondale, NY 11556-0626
       Attorney for Plaintiff

 Peter G. Siachos, Randolph Andrew Scott, and Stephanie Marie Imbornone
 Gordon & Rees LLP
 18 Columbia Turnpike
 Suite 220
 Florham Park, NJ 07932
        Attorneys for Defendants

 AZRACK, United States District Judge:

         Plaintiffs Annmarie Avila and Yankee Gindoff (together, “Plaintiffs”) initiated this civil

 action on November 7, 2018. (Compl., ECF No. 1.) Before the Court is the defendants’ motion

 to dismiss pursuant to Fed. R. Civ. P. 12(b)(6). (ECF No. 26.) In accordance with a recent decision

 by the Second Circuit, the motion is GRANTED, and this case is dismissed with prejudice.
Case 2:18-cv-06352-JMA-AKT Document 29 Filed 01/30/20 Page 2 of 3 PageID #: 364



         On November 4, 2019, the Second Circuit issued a Summary Order in Dow v. Frontline

 Asset Strategies, LLC 783 F. App’x 75 (2d Cir. 2019). The Dow case involved the exact same

 letter sent to Plaintiffs in this action. (See Compl., Ex. A.) In addition, the complaint in the instant

 action alleges that the subject debt was static (i.e. no longer accruing any interest, late charges, or

 other charges), and thus fully mirrors Dow. (See Id. ¶¶ 60, 94.) Indeed, Plaintiffs filed an Amici

 Curiae brief in Dow asserting that their claims pending before the undersigned may be affected by

 the Second Circuit’s decision, and specifically alleged that both lawsuits “involve the same

 unlawful form letter used by [] Frontline Asset Strategies, LLC to collect consumer debts. The

 plaintiffs in both actions claim Frontline’s letters violate the Fair Debt Collection Practices Act

 (‘FDCPA’), 15 U.S.C. §§ 1692-1692p.” Brief for Amici Curiae at 2, Dow v. Frontline Asset

 Strategies, LLC, 783 F. App’x 75 (2d Cir. 2019) (No. 18-3107-cv), 2019 WL 911552.

         In Dow, the Second Circuit affirmed the decision by the district court that granted Frontline

 Asset Strategies, LLC’s motion for judgment on the pleadings. The Second Circuit found that the

 line items for interest and charges or fees accrued on the balance did not render the notice

 misleading because the “lines reflect $0 in interest or fees and charges had accrued.” Dow, 783 F.

 App’x at *77. Moreover, the Second Circuit determined that the language “[a]s of the date of this

 letter, you owe” did not otherwise render the notice misleading.            Id.   Without any “other

 information relating to interest, fees, or charges in the notice,” the Second Circuit held that one

 “cannot say that the least sophisticated consumer would read the collection notice here as

 suggesting their debt is dynamic.” Id.

         Given the identical collection notice, language, and claims are at issue in the instant action,

 (and that both cases concern a static debt), the Court grants the defendants’ motion to dismiss for

 the same reasons stated in the Second Circuit’s Summary Order in Dow v. Frontline Asset



                                                    2
Case 2:18-cv-06352-JMA-AKT Document 29 Filed 01/30/20 Page 3 of 3 PageID #: 365



 Strategies, LLC. This case is thus dismissed with prejudice. The Clerk of the Court is directed to

 enter judgment accordingly and mark this case closed.

 SO ORDERED.

 Dated: January 30, 2020
 Central Islip, New York                                    /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
